Earl Warren: Number 69, Brotherhood of Locomotive Engineers versus Chicago, Rock Island and Pacific Railroad Company, et al. and Number 71, Robert N. Hardin prosecuting Attorney for the Seventh Judicial Circuit of Arkansas et al. versus Chicago Rock Island and Pacific Railroad Company. Mr. Youngdahl.
Jack L. Lessenberry: I'm Jack Lessenberry, Your Honor.
Earl Warren: Oh! I beg your pardon Mr. Jack L. Lessenberry, yes?
Jack L. Lessenberry: I'm appearing on behalf of --
Earl Warren: Yes.
Jack L. Lessenberry: -- Attorney General in the State of Arkansas as the counsel for the appellees in case Number 71. These are the prosecuting attorneys which -- as it might develop, the Court will recognize that are nominal parties in interest in this case initially, this case as Mr. Chief Justice had noted, has been consolidated with case Number 69 in involving the Railroad Brotherhoods. The -- its imparities that I initially address some remarks to the presentation of argument to facilitate the -- that in the transition between my portion of the argument and Mr. Youngdahl's. I propose to give some maximum of 25 minutes this afternoon, perhaps even less and confine my remarks to the facts of this case that established principle as we see it for the favored status of police power of law and also to treaty in conclusion, the expressed limitation or the arbitration award and the alternative argument that if Public Law 88-108 did supersede the state statutes, if those state statutes are revived at the conclusion or duration of the national award. My colleague, Mr. Youngdahl, representing the Brotherhoods in the case Number 69 then used the remaining portion of the time for his argument in chief and also rebuttal. I understand that he will address himself particularly to the contention of the Brotherhood and also the state by the way that Public Law 88-108 does not impair any of the full-crew statutes nor has any other legislation. And I understand that Mr. Youngdahl will develop considerable attention in doing that portion of the argument to legislative history in certain concepts that he will offer. Finally, Mr. Youngdahl will conclude this portion of the argument on the pros -- proposition, if there is no justifiable inference in this record to merit judicial consideration of the efficacies of the reasonableness of the full-crew statutes. Inevitably, we suspect there will be some overlapping but we've given this as a guide to benefit ourselves and the Court and also the appellees in the case. I wish to deal first very briefly with the facts and the history of this litigation and the apparent conflict of laws that has arisen. The two Arkansas statutes that are challenged here and were determined to be preempted by the District Court are Act 116 of 1907 and Act 67 of 1913, both these being Arkansas statutes. Act 116 requires in essence the freight trains consisting of over 25 cars operated in Arkansas on a line that has over 50 miles of trackage in the state, must have a crew of an engineer, a fireman, a conductor, and three freight men. Similarly, Act 67 which is in exception also requires at any railroad that operates more than a 100 miles of trackage within the state should not switch or transport cars at public crossings in cities of either first or second class with less than an engineer, a fireman, a foreman, and three helpers. The third statute which perpendicularly is not an issue here and I think that of itself is a -- some significance, is the order of the three statutes, Act 298 of 1909 references mentioned, yes, in the briefs, and that statute provide for a minimum crew on passenger trains. There are at this time to my best account approximately nine states in the union that have that full-crew requirements of varying sorts. I dare say that in addition to those nine states, there are still some other states I become aware of that have given authority to commissions or other regulatory bodies to establish for the amount to full-crew requirements.
Earl Warren: How many states did you say?
Jack L. Lessenberry: I believe there are about nine. Apparently, there's even a controversy there Mr. Chief Justice. I referred at one time -- point to perhaps a dozen. I notice the appellees refer to seven and I know there's (Voice Overlap) --
Earl Warren: Can you just put the difference for that?
Jack L. Lessenberry: Well, there was a reason to compromise, I start the argument with.
Earl Warren: Alright.
Jack L. Lessenberry: I might add that in North Dakota that -- I believe that the last general election, the people on a referendum abolished their full-crew laws but the Attorney General of North Dakota advises me that there are some concepts of that law that they believe are still enforceable and they maintain that they did still have some attitude of full-crew requirement even in that state. So, I suppose it would not be an overstatement to offer at this point that the status in effect of full-crews throughout the United States is in a fairly definite status of chaos. Something must now be said of the advance leading to the presentation in enactment of Public Law 88-108. On July 22, 1963, the President of the United States in an address to the Congress remarked that there had been three and one-half years of constant fruitless attempts to achieve peaceful settlement between the carriers and unions of certain proposed work rule of changes. I believe that this was primarily directed at a fireman issue. He recited some of those efforts made in the past to resolve this conflict and then recommended in the form of proposed legislation that notices be directed to the Interstate Commerce Commission for some sort of interim resolution. Now, the Act finally passed by the Congress which I referred to before Public Law 88-108, did not follow completely to suggest another precedent. And that substituted in place of the Interstate Commerce Commission, was the creation of an arbitration board and the requirement of compulsory arbitration between the parties that consisted of these operating railroad unions and certain carriers. It was provided in Public Law 88-108 that the award was to expire within two years. After the award was made, special provisions were promulgated by Special boards of adjustment that were created across the nation. The award was found as directed United States District Court for the District of Columbia. Thereafter, did result in legis -- litigation involving the brotherhoods and these certain carriers. Judge Hollzer, the hearing judge declared, that this award was binding on the brotherhoods and the carriers. The brotherhoods appeal that decision to the Circuit Court of Appeals. The decision was affirmed 2 to 1, I believe the chief judge dissenting. In reference to our particular litigation, in April 1964, the six large interstate railroads filed a complaint to the District Court of Arkansas against the two prosecuting attorneys. Within whose districts at these railroads operating, I'm sure the complaints fixed better than I have but just in passing reference, the allegations contained in the complaint were the statutes of Arkansas where an improper regulation of commerce constitute a deprivation of property for that due process of law, denied the railroad's equal protection and finally, that the state laws had been preempted by the enactment of Public Law 88-108. They further asked that the Arkansas statutes be declared invalid and that the prosecuting attorneys be enjoined from enforcement of its provisions. And this -- motion was made by the operating brotherhoods to intervene, it was granted, they promptly filed a motion to dismiss which is -- was promptly denied. Then thereafter, a motion for summary judgment was filed by the railroads containing much the similar prayer but more particularly relying upon preemption of the award made under Public Law 88-108.
Speaker: Louisiana fell on this case's jurisdiction under the (Inaudible)?
Jack L. Lessenberry: Mr. Justice Harlan, I do not -- it has been suggested -- some thought has been given to it. I think perhaps there was some offer made in the Circuit Court of Appeals even in the interstate carriers' case.
Speaker: Now, I think for the time (Inaudible), it would be better for Chief Justice approval, perhaps you can submit a memorandum on that question, why it won't get into the question.
Jack L. Lessenberry: Be glad to do so, sir.
Speaker: It is a problem.
Jack L. Lessenberry: The issue was then submitted on summary judgment to the three-judge court and at that time, to the district judges, found in favor of preemption, the circuit judge dissenting. Although, it has no place as to the actual merits or consideration of this cause, I think it is remarkable that in terms of dollars of annual salaries in Arkansas, this suit involves perhaps over $6 million in effects near a thousand employees nationally, best guesses are that full-crew laws account for perhaps $75 million each year in paid wages. I have not attempted to compute the number of jobs that might be lost but at stake and most important to the State of Arkansas and to each of the several other states is the question of inherent right of police power to exercise authority and what we'd believe to be a very basic and fundamental obligation of the state to its citizens. With that brief introduction, I do want to proceed then to discuss -- pardon me, to discuss the initial topic and that is the police power authority.I believe to assure proper perspective in this cause it is necessary that some firm basis be described on which this litigation may be considered. It cannot be forgotten but should be kept foremost that the two Arkansas statutes challenged here this afternoon and ruled invalid by the court below bare this Court to prior judicial approval. Act -- first act, Act 67 was determined to be valid under attacked, no similar of those here in 1911. Act 116, and may have those reversed, also survived a similar attack in the case of St. Louis Iron Mountain and Southern Railway in 1916 before this Court. Most significantly, both of these statutes again survived identical contetion -- contentions of deprivation and discrimination. And in addition to that, to be preempted by the Railway Labor Act and the Interstate Commerce Act as late as 1931 in this Court rendered its decision of Missouri Pacific versus Norwood which incidentally was the Attorney General at that time. Now, these statutes have as their vitality, the function of operating in behalf not only the welfare and safety of the railroad employees but more importantly in behalf of the traveling public and the general community as well. And this has been so often repeated that hardly requires reiteration in my part. But in view of the -- taken by the appellees that their brief is so easily and carelessly described, the Arkansas statutes as having the sole benefit of providing jobs. I do think it's necessary to make some sort of comment. Indeed, the appellees and I believe it was in the one the amica briefs, made the statement that the statutes have no relation to safety at all. Now, in this regard, it would appear in due of attack employed before the District Court by proceeding by summary judgment in evading, thus evading a trial on the merits which had benefited in some sort of conclusion of the actual relationship of these statutes to safety. That the appellees have forfeited this right to actually complain of whether not these state statutes have as their basis any matter of public safety. I think this is true to the matter of law. Now, on basis of this appeal, I think that there is the continuing presumption as there has been since 1911 that the Arkansas statutes are reasonable, that they are just and they are dedicated to the end of providing safety for the benefit and welfare of the citizens of State of Arkansas. At least, this concept we keep consistent with the concession made by the appellees that full-crew statutes in regard to passenger trains are desirable, they have not been attacked. In the connection also, it may be conceded that Congress could have in its discretion exercised complete dominion over the field of interstate railroads and crew concepts. I think all the parties are agreed on that point. The Congress and the opinion of the appellants, has failed to exercise his authority and the courts have consistently adhered to the concept of refraining from seeking a conflict of state and federal laws unless compelled by the circumstances which demand preemption. I hope that this very brief of almost perfunctory treatment, if I may, will not be leveled the magnitude of these issues. I want to abandon it now and proceed to the discussion to the final proposition. That is the point of revival of state statutes. At topic three of the appellate's brief there's offered an alternative type of argument that should this Court determine that Public Law 88-108 and the award made there under, it must be preempted -- excuse me, must preempt state crew laws, then we urge that the District Court's judgment holding that these laws will not be not revived at the termination of the award, we hope -- we urge that that be reversed. Now, we base this argument upon two main principles.
Byron R. White: Well, could -- could I ask you a question sir?
Jack L. Lessenberry: Yes sir.
Byron R. White: What do you mean by if the award terminates?
Jack L. Lessenberry: It's our contention, Mr. Justice White, that by the expressed language of Section 4 in Public Law 88-108, I'm not positive of it but I think and it was in essence that this award shall terminate within two years.
Byron R. White: Well, what if at the end of two years, the award as you say terminates and the parties are in an argument about their differences including this one.Exactly.
Byron R. White: And they're -- and they're an argument, well, what -- let's take in a state that doesn't have a full-crew law?
Jack L. Lessenberry: I think that this must be --
Byron R. White: Of what terms -- what term -- what would be the rules governing the -- consist of crews?
Jack L. Lessenberry: I think that initially, I'll have to start from the basis that we think as our contention that the award will terminate that its -- by its own (Voice Overlap) --
Byron R. White: So there -- did -- no terms after the end of two years, there are just no terms?
Jack L. Lessenberry: That either in January or in March that these will terminate. I frankly concede that this appears to be a rather an emic contention but particularly when confronted by the response of the railroads that huge sums of money have been paid and employees discharged. But I think there are number of reasons why we should not and the Court ought not to be concerned with what will happen in those case -- states. First, surely, notices will be served prior to the expiration of their award. I don't believe that the railroad seriously believed that there will evade the collective bargaining table forever in the future. Secondly, I think this is another issue which I hate to speculate or has it I guess but I don't believe that anyone seriously believes that in view of the reason advanced that the brotherhood will demand and receive the status of crew compliment comparable to what they had in 1963. I think that Public Law 88-108 and the history and Mr. Youngdahl will treat that more appropriately confirms the fact that this was only stopped or an interim type of solution to an age-old problem that once the parties had reached some sort of plateau, even through compulsory arbitration, that they would be permitted then in the future to bargain collectively, to use the powers economically that are -- are available to them. And I don't foresee, and it is conjectural on my part, that after the efforts of the Board in this litigation and the judicial consideration, that we're going to be back in those states where there are not full-crew statutes with a fireman's helper, three brakemen on the train.
Byron R. White: Well, I just wonder again, that's not my question. What the -- what are the terms for crews that are going to obtain at the end of two years when the parties -- if the parties haven't agreed on anything?
Jack L. Lessenberry: I would think that if the parties have not agreed upon anything, that it would be a matter which would then address itself to the President or to the Congress to take such further action that may be necessary.
Byron R. White: Well, you mean there would --
Jack L. Lessenberry: I think so.
Byron R. White: So as of -- you would deny that there's any such of -- any such rule in this context that the terms of the award would continue until changed by agreement?
Jack L. Lessenberry: I would say that -- that the award makes particular reference to those terms of that language which were quoted in our brief. But that until that the parties consisting of the carriers and the brotherhoods reach an agreement is a matter of collective bargaining between those parties alone and would not involve state or state statutes and if I may, in conclusion, make some reference to our feeling at what ought to be the operation of this law in states that have full-crew laws. We believe that it is inconceivable or rather inconceivable that the Congress would make such a definitive duration of a award for two years and require that the railroads expend large sums of money or discharged employees or give them enabled transfers and then put them back in the position of status quo. And we think that perhaps the best answer to this argument and the only logical one, is that Congress in the first place did not obtain for the award to act in this area of full-crew states.
Byron R. White: Wouldn't have -- wouldn't that the railroad said that -- having the railroads have been complying with the full-crew laws in Arkansas?
Jack L. Lessenberry: Yes. And in this connection, as far as I'm informed, there has been no operation on the arbitration of award in Arkansas and I do not believe in any other states. And I believe, that the contentions of the railroads that millions of dollars has been spent is not near so better appeal, as has been suggested. And I think that perhaps that the vi -- does not been so drastic that there has been compliance and that there will be no disruption of facilities or money spent or reduction in employees --
Byron R. White: But you can just talk about Arkansas together, but in that regard can't you?
Jack L. Lessenberry: I have conferred with a number of attorney generals over the United States and have had the benefit of the Railroad Brotherhoods in operating in -- throughout the various states and I'm -- it's my best information that there has not been reduction of crews that's -- in those states that still have an active full-crew laws, it's not been dissolved or would have bound by some decision. If there are no further questions from the Court, I'll refer to Mr. Youngdahl.
Earl Warren: You may. Mr. Youngdahl.
James E. Youngdahl: Mr. Chief Justice, may it please the Court. In my argument, I hope to demonstrate that the essence of a Supremacy Clause preemption inquiry is find out what Congress intended at the most authoritative indication of what Congress intended as to Public Law 88-108 as found in the legislative history of that Act. That the reading of a legislative history leaves no doubt that Congress intended with thought on the matter not that preempt and that in the face of this intent, clearly demonstrated the railroads are asking this Court to make a policy decision overseeing of legislative branch which this Court have rejected in other contexts. As does Mr. Lessenberry, the brotherhoods concede that, of course, Congress has the power to preempt, however, the state full-crew laws may be characterized. We understand the decisions of this Court to say that a preemption inquiry as to determine what was the measurement of the occupation of the field, what was the measurement of Congress' action? And the mechanics of that inquiry as we understand it, in determining the intent of Congress, are first to look at the language of the statute. Now, the full-crew laws are not referred to in the language of the statute. And both sides have been able to cite cases saying that since there has no reference, therefore, it's preempted, or therefore, it's not preempted and indeed there are cases on both sides by this Court depending upon the context. There are two contextual factors here which we urge upon the Court as being a vital significance in showing that a failure to mention state full-crew laws indicates an intent not to preempt. The first of these is the history of consideration of full-crew laws by this Court which Mr. Lessenberry described to you. They've been up here repeatedly and repeatedly this Court has denied preemption and other arguments. I do not bring this up in the sense of suggesting that the Court is bound by the past decisions, but I do bring it up in the sense of suggesting that Congress relied on them and particularly in Norwood case in 1931 where the key statement on preemption by this Court was, that unless Congress and until Congress expressly so says so, full-crew laws remain in effect. That statement was presented to the House of Committee on Commerce, the Senate Committee on Congress, it was presented on the floor of Congress, it was presented in memorandums, submitted to Congress during the processing or Public Law 88-108. It was the statement which was repeatedly brought to attention of Congress and obviously the statement on which Congress relied. And the second contextual factor which as a matter fact, occurred to me since my briefs in this case, is that the last major piece of railway labor legislation that was passed by the United States Congress was in 1951. When the Railway Labor Act itself was amended in order to allow union shop, the union security devices, and obviously, there a possible question of preemption is presented. As this course can -- Court, considered the matter in the Hanson case which is cited by the appellees frequently, the key point as a context to not mentioning preemption in Public Law 88-108. The key point is that the 1951 Amendment start out by saying, “Notwithstanding the laws of any state, the brotherhood and the railroads may negotiate a union security provision”. This was the last piece of legislation prior to Public Law 188 in the general field of labor-management relations in the railroad industry. And again, a strong indication it seems to us, that Congress by not mentioning full-crew laws intended not to preempt. But more than that, the legislative history which I hope to be able to deal with in detail in a few minutes was definitive and comprehensive. I cannot candidly conceive of a person reading that legislative history which to be sure is extensive and coming out with the idea that any member of Congress who consider the question and many did, many did expressly could've conceive of the fact that Congress was preempting full-crew laws and as enactment of that statute. Revolving as it was to say, the history does around the Norwood case in particular. The railroads urged upon this Court what the Court has called subsidiary test of supersession. When Congress has not expressed itself either in the language of the statute or in the legislative history it has been said, “We then examine how the two kinds of enactment work as between themselves are they -- do they clash? Is there a physical impossibility of complaints with both? Is the federal legislation so pervasive as to make the implication clear that Congress did not intend to preempt?” I don't think we need to get to those things in this case. But in the event that we do, it seems to me that the subsidiary test of supersession bare out the primary test --
Byron R. White: Well, Mr. -- Mr. Youngdahl, what is the -- is safety the primary purpose of the state full-crew laws, is that --?
James E. Youngdahl: Safety, certainly, Mr. Justice White, was the original purpose. Safety, still is a consideration on which the statutes are valid.
Byron R. White: Did the Congress have in mind that the arbitrators of what the -- the District Arbitration Board would have safety considerations in mind?
James E. Youngdahl: Yes, Your Honor.
Byron R. White: Or they taken up -- or just taken under consideration?
James E. Youngdahl: Certainly, they have safety considerations in mind and they made evaluation based upon their judgment about safety.
Byron R. White: And that's in the statute, isn't it?
James E. Youngdahl: That is in the statute.
Byron R. White: And so can an argument be made that Congress did have a necessarily whether they said so or not have state full-crew laws in mind that they were dealing with safety?
James E. Youngdahl: Well, our first response as I indicated whether the Congress said that they meant to exempt state full-crew laws. Secondly, Section 3 of Public Law 88-108, refers to two particular issues and assigns to the Arbitration Board jurisdiction over this -- those issues. Those issues are well-defined, first of all, by the notices of the party which started this whole dispute back in 1959 and 1960. Those in order said, do not refer to state full-crew laws and in fact the railroads testified during the consideration of 88-108 that they could not negotiate away and had no idea of being able to negotiate away the state full-crew laws. They are just stuck with them until they can go to the legislature. That's what they said up to the briefs in this Court in this case.
Byron R. White: Do you think the statute then is abso -- is necessarily limited in scope or to -- or necessarily limited the arbitrators to settling what without standing as between the notices at that?
James E. Youngdahl: I certainly do, Your Honor. I think that the statute in turn says that the arbitrators are to be bound by what the parties have agreed on, to consider what the parties tentatively have agreed on. And in another words, to bring together the parties in that last little keystone that evaded the meeting of the arch of the collective bargaining agreement that Congress was asked the Arbitration Board to act for the parties since the parties were apparently not able to act for themselves. And it was only within the scope of what the parties might have done that the Arbitration Board acted and the Arbitration Board itself conceded this and said there are many questions of law or policy involving state statutes and other thing we cannot reach.
Byron R. White: And so, that the references -- your idea that the reference to safety in the Act was no more than what the parties thought they were free to do about safety?
James E. Youngdahl: Yes, Your Honor. And --
William J. Brennan, Jr.: And that was always subject to state full-crew law?
James E. Youngdahl: Yes, Your Honor.
William J. Brennan, Jr.: It couldn't go to anything that displays this?
James E. Youngdahl: That is what the stats -- that is what the railroad themselves say in the legislative history and that's what Congress intended, judging from that history in my view. Let me proceed -- oh one more on subsidiary test of supersession. The railroads repeatedly say that the standards of the full-crew laws and the standards of Public -- of the arbitration award are not the same, that is, there are more crew members required by one and by the other or allowed by one and allow the other. After dissenting judge below pointed out and as several state courts have pointed out since then, the two kinds of enactment present minimums. There is not a physical impossibility of complaints with both, and in fact, during the past year for example that railroads have complied with both. It would be entirely different of course if Congress provided for a maximum crew which was less than the minimum crew provided for by the state full-crew laws. Physically, that in terms of exact number, it's going to be impossible to comply with both. There has been compliance with both and this Court has pointed out in the Florida Lime case. The fact that the tests are different does not dispose of the problem. In fact, it poses the problem. Now again, these subsidiary tests, we believe, are not even necessary for the Court to reach because the intent of Congress is so clear and it's not necessary to examine what it must have meant if it had thought about the problem or if it were reasonable in dealing with the problem. Now, as to the specific legislative history, Public Law 88-108 was presented by President Kennedy and he said to the Congress, “We are giving you the entire issue -- the entire series of issues that separate the parties, there are eight or ten separate issues. And we are asking that all of these issues be assigned to the Interstate Commerce Commission acting under the Interstate Commerce Act.” Congress rejected some of that procedure and some important parts of it. It said, “We don't want the Interstate Commerce Act involved.” At the behest of the Railway-Brotherhood incidentally, they expressly say, “We're signing this to an ad hoc independent arbitration board. And secondly, we don't want to go into anymore than we absolutely have to and apparently we only absolutely have to go into two of those eight or ten issues.” So Congress then assigned to the ad hoc arbitration board, two issues which seem to be the issues which held the arts of collective bargaining apart, those last things which the party have somehow been unable to do for themselves up to that point. Now, the administrative intention in this respect, the intention of the administration where the -- on preemption of state full-crew laws specifically was expressed by Secretary of Labor Wirtz, who presented the administration proposal, explained and interpreted it in both houses. His first statement was in the House Representative before the House Commerce Committee. And there he said, “The intention of the Administration is not to preempt full-crew laws,” citing again that Norwood opinion. And the Norwood statement, that unless Congress says to the contrary that state full-crew law shall be presumed to be valid. The House Representatives, Members of the House and Committees repeatedly over and over again said, “One thing we don't want to do, we don't want to preempt full-crew laws.” I respectfully direct the attention of the Court to Appendix C in my brief in which I quote verbatim the expressed specific references to full-crew laws in the congressional record. I submit, however, that there are many, many kinds of general expresses of intent such as the desire not to go into great detail, not to have anymore impact on the situation and absolutely necessary which also review in attempt -- intent not to preempt. When the House Report came out in the House Floor, Chairman Oren Harris of the House Interstate Commerce Committee, was asked specifically, “What about the effect of this law in Public Law 88-108?” And he said again, he quoted the Norwood decision of this Court on preemption. He said that -- he pointed to the report and the report of the House Committee said, and this was reached in a session in which 31 out of 33 of the committee members were there, they voted unanimously and the report says expressly, “It is not the intent of this Committee to preempt state full-crew laws or to affect to have any effect on --” I think they described the “demanding laws of the various states.”
Hugo L. Black: Where is that quoted?
James E. Youngdahl: The quotation is both in the body of my brief and the appendix of that page 14 of the House Report on what eventually became Public Law 88-108.
Hugo L. Black: They expressly said that --
James E. Youngdahl: Yes, Your Honor.
Speaker: -- (Voice Overlap) intended to preempt.
James E. Youngdahl: Expressly said in so many words, there are the sentence on it which is the last sentence in the explanation of Section 3 of the bill that were referred to the House Floor.
William J. Brennan, Jr.: Sorry, Mr. Youngdahl, where in your Appendix C is that? Is it in your appendix?
James E. Youngdahl: Yes.
William J. Brennan, Jr.: What page?
James E. Youngdahl: Your Honor, I do not know offhand.
William J. Brennan, Jr.: Alright, don't bother.
Hugo L. Black: I don't find it in Appendix C. That seems to be the statements by people. I understood you'd say that is in the report.
James E. Youngdahl: That is in the report. In my appendix, I have House Committee and then House floor and at the end of the discussion of what the House Committee -- of the proceedings in the House Committee is the House Report and I remember it's at page 14 of the House Report. It's also cited in the body of the argument of my brief and quoted.
Earl Warren: The House Report or Senate Report?
James E. Youngdahl: House Report. Now, what the House reported -- well, to continue about Representative Harris, Representative Harris point to Norwood, he pointed to what the committee report had said. He said it's not the intention to preempt. He said, “I think that's about as clear as we can make it.” Now, what the House reported to the floor was a change in respect to the Interstate Commerce Commission. Taking out the ad hoc -- taking out the ad hoc nature of the -- substituting an ad hoc nature of the Arbitration Board for the Interstate Commerce Commission decision on page 65 of the appendix -- page 65 of my brief --
William J. Brennan, Jr.: Yes, I followed that.
James E. Youngdahl: -- at 14 of the report. The House then on the floor exceeded to an additional attempt by the Senate to limit the participation by Congress on this issue and cut it down to the two issues of firemen and train crew which eventually where the two issues submitted to the Arbitration Board. In the Senate, there was a similar development. The intention of the administration have expressed by Secretary Wirtz was again repeatedly conveyed to the Senate Committee, repeatedly exceeded to expressly by senators before that committee. A very significant thing happened in the Senate in our view. Mr. Shane, one of the leading witnesses for the brotherhoods, said to the Senate Committee, “I think there was a great danger of having the Interstate Commerce Commission handle this dispute because of Section 5-11 of the Interstate Commerce Act. Maybe this is why the Railroads want the Interstate Commerce Commission to handle it because Section 5-11 does appear to give the power to the railroad, a power to the Interstate Commerce Commission to preempt.” This was also commented on by Mr. Ginane, on behalf of the Interstate Commerce Commission, pointing out that under the Interstate Commerce Act, if Congress was going to key this matter to the Interstate Commerce Act, that they should make sure that Section 5-11, it could probably take the instructions of Congress. But if they want to make doubly sure, it should say that Section 5-11 does not apply the Public Law 88-108, it would finally come out. Congress did more than take out Section 5-11 of the Interstate Commerce Act, Congress dropped the Interstate Commerce Act altogether. And they said in their reports and on the floor, the reason we are dropping reference of the Interstate Commerce Act is because the railway brotherhoods don't want it. And the railway brotherhoods told the Senate Committee is the reason we don't want it, a reason, a detailed explanation of this is because we're afraid the preemptive effect of Section 5-11 of the Interstate Commerce Act. Now, it seems to us that here again, the Senate joined what was the clear House understanding about this lack of preemptive effect. This is not a case as some of the early National Labor Relations Act cases cited by the appellees where this Court has to make a judgment about what an average imaginary congressman would have intended if he'd thought about the matter. These people thought about the matter, they talked about the matter and over and over said, it's not their intention to preempt.
Byron R. White: What -- what do you suppose the explanation is -- or they're not saying so, it was so clear that everyone is so much in agreement?
James E. Youngdahl: To be completely honest, I think that they were so rushed to get this out.
Byron R. White: It would have taken two or three words as Mr. Ginane of the Interstate Commerce Commission pointed out to the House Committee.
James E. Youngdahl: If Your Honor please, what I think Mr. Ginane pointed out was only in reference to the time when they were considering having the Interstate Commerce Commission arbitrate the dispute. The railroads here are turning this into a broad admonition but that is not, I respectfully contend, what Mr. Ginane said. Mr. Ginane said, that as long as you're going to have the Interstate Commerce Act, you better watch out if you be doubly certain here, you better watch out for Section 5-11 if --
Byron R. White: Where was this is resolution drafted or bill drafted to this legislation? Is it drafted by the Secretary of the Labor Department or in the Committee or what?
James E. Youngdahl: It was drafted by the White House. It was presented by the President at the end of his -- oh, you mean the final legislation or the initial draft?
Byron R. White: Oh, both.
James E. Youngdahl: Well, the initial draft was presented by the President at the end of his speech which was at the end of August of 1963. It went to through the two committees, and the major changes that were made by the committees, is that both committees took out the Interstate Commerce Commission and substituted therefore an ad hoc arbitration board. There was an additional change made first on the Senate floor and then exceeded to on the House floor which cut the issues down. Exactly where it occurred in the Senate, I don't recall for sure but it was -- I think at the end of or after senate deliberation, which cut the issues down to just the two issues in which the Arbitration Board finally ruled in contrast to the large gamut of issues President Kennedy initially asked Congress to consider. The Railroads have responded to the congressional attempt matter by pointing to Mr. Ginane's comments on which I have already referred and also by pointing to a statement of Representative Howard Smith. Immediately, after Representative Harris, the Chairman of the Commerce Committee of the House said, “We do not intend to preempt, that's what our report says, that's what Norwood says, this is about as clear as we can make it.” Representative Smith got up and he said, that he thinks that the Constitution, not Public Law 88, the Constitution prevents the states from affecting interstate commerce and that insofar as interstate railroads are concerned, he understand that the Constitution bans this. I submit, that this, number one, has not responsive to Public Law 88-108 and number two, is contrary to the decision of this Court in which and -- would have made Norwood invalid without any Public Law 88-108. It was certainly the understanding of the Arbitration Board that they were not to overrule full-crew laws and they say as a matter of fact in one of their -- in their explanation about their award, they say -- it suggested that we're going to take all kind of people's jobs away from them. But the Arbitration Board says, “No, that's not so.” Because of a several factors, one, is a protective provisions, but number two is, the provisions of state full-crew laws which protect people's jobs. The Arbitration Board in doing that was echoing what the railroad said to Congress. They urged Congress, “Please pass this resolution and take us out of this problem about full-crews.” And then they said to Congress, orally and in written form, as is cited in my brief and again it's in the appendix -- they said, -- everybody said, “We're trying to fool this people out in the street.” It's not like that at all because 17,000 positions are protected by state full-crew laws that the Arbitration Board can't touch. So, this Court has noted before in the Chicago River case, it was the understanding of both contending parties in this very hotly contested matter that Congress was not preempting. And for the railroads now to come and say, “Oh, yes, they were,” is only they are saying in effect we believe that -- a very inconsistent thing to be kind. Now, in conclusion, it is a late blooming argument particularly in the amicus briefs here that by one giant sweep of the judicial sword in this case, we can take care of this whole problem. We cannot only say things about the state full-crew laws; we can talk about whether or not the arbitration award conditions continue. It's the position of the Brotherhoods, they do not continue. And that at the end of the award in early 1966, that the situation prior to the passage of Public Law 88-108 will be reenacted. In any event, Congress is now considering these various -- this very problem. In any event, this matter -- the railroads are now arguing to a Senate Committee and in some of this hearing, they're cited by the railroads in their brief. Arguing to a Senate Committee, that we better do something about the time when this award expired. Now again, this, it seems to us, is a matter for Congress to determine. It's a hot issue, and both sides have extremely strong views on it and the views were presented in detail. We think that the place for the presentation of those views is Congress or is the state legislature. The railroads repeatedly say, “State legislature are repealing full-crew laws that shows how old fashion they are. Maybe that's so, and that's where they should be if that's so. And we'll argue about that in that forum.” But this Court in all kinds of battlefield, in due process field, in political questions field, has said, “It's not for Congress to oversee. It's not for this Court to oversee either Congress or the state legislature about these clashes of fact and opinion.” This is not a matter for the judicial sword. It seems to us that the very process of argument is of some value. That the very process of compromised, the very process of adjusting state power to federal power being that it was considered by Congress, being that it is considered by state legislature are something for those bodies to consider rather than for this Court to consider and it is asking the Court to go beyond what has been its concept of its function in those cases in this particular preemption case. I like to retain the rest of time for rebuttal.
Earl Warren: You may. Mr. Light.
Robert V. Light: Mr. Chief Justice, may it please the Court. In my presentation, I will amplify somewhat the history that's already been given of the Arkansas laws involved in the scope of their coverage, the exceptions they contain and also a -- give a somewhat detail, the history of the dispute which gave rise to the passage of Public Law 88-108 in 1963. I'll discuss the scope and contents of the awards and demonstrate it by their terms. They are in irreconcilable conflict of the state statutes here involved which also purport to fix the size of train crews. And I'll also discuss our contention entirely apart from the preemption issues raised in a position that has gone unanswered here and indeed we think is unanswerable, that these laws amount to an impermissible discrimination against interstate commerce, and in favor of intrastate commerce, as distinguished from the lower frequent undue burden on commerce contention. My colleague Mr. Lyons will develop our position that no alleged safety exception saves these particular laws from the preemption by the federal legislation with which they are in conflict. He will also discuss the congressional intent of incorporating and integrating Public Law 88-108 into the Railway Labor Act, instead of into the Interstate Commerce Commission procedure as was first proposed by the President. He will also develop the congressional intention with respect to the two-year limitation which was contained in Public Law 88-108. In 1907 statute, first to the Arkansas statutes here involved, requires a crew of six men spelling them out by position - engineer, fireman, conductor, and a three brakemen on every free train operated in Arkansas that meets the specification of that Act. The vast majority of the free trains operated by these six plaintiff railroad companies in Arkansas do meet the specifications prescribed by that Act. The Act also spells out that its heavy burden will be imposed, “regardless of any modern equipment” that may be placed on those railroad trains and it's spoken that language of modern equipment in the year 1907. The Act contains these exemptions. It does not apply to railroad with less than 50 miles of line. I will discuss that exemption as it lays the burden of this Act on interstate commerce alone exempting intrastate commerce.
Earl Warren: Very well. We'll recess now.